RECEIVED
ASHEVILLE, NC

UNITED STATES DISTRICT COURT MAY 26 2020
WESTERN DISTRICT OF NORTH CAROLINA s;aict court
ASHEVILLE DIVISION W. DISTRICT OF N.C.

 

KAREN K. JONES, C.A. No: 1:18-CV-003 67-MR-WMC
Plaintiff,

¥,

TRUSTEES OF ISOTHERMAL
COMMUNITY COLLEGE, WALTER
DALTON, KIMBERLY GOLD, and
STEPHAN MATHENY,

Defendants.

 

 

 

 

PLAINTIFF KAREN JONES’ STATEMENT OF MATERIAL FACTS IN SUPPORT OF
MOTION TO SET ASIDE MEMORANDUM OF SETTLEMENT

NOW COMES Plaintiff Karen K. Jones (hereinafter “Plaintiff’) in Pro Se
hereby submits this Statement of Facts in Support of her Motion to Set Aside the
Memorandum of Settlement in the above reference matter.

1. On or about February 17, 2020, Plaintiff and Defendants (hereinafter
collectively the “Parties”) engaged in mediation, the result of which was a
handwritten, barely legible listing of terms and conditions titled, “Memorandum of
Settlement.” (hereinafter “Memorandum’”). See Exhibit A attached to Plaintiff’s
Memorandum of Law in Support of Motion to Set Aside Memorandum of
Settlement.

1

Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 1 of 16

 
2. Among other terms, the Memorandum stated, “Defendants shall pay
$39,650 within 14 days from approval of this settlement by the Board of Trustees.”
See Exhibit A: Memorandum.

3. Although there is a space in the Memorandum where Defendants would be
named in this statement, this space is blank, and likewise, on the second page, the
space provided for the signature of the Chairman of the Board of Trustees
(hereinafter “Chairman”) is blank. See Exhibit A: Memorandum.

4. Plaintiff was advised the Board of Trustees of Isothermal Community
College (hereinafter “Board”) allegedly approved the Memorandum on March 24,
2020, and pursuant to the Memorandum payment was then due to Plaintiff on April
6, 2020.

5. To date, Plaintiff is not in receipt of a fully executed and signed
Memorandum by all parties or other verification the Board approved the
Memorandum such as Board Minutes. An email from Defendants received by
Plaintiff (forwarded by former Counsel without attachment) on April 13, 2020,
indicated the Chairman had been given authority to approve a “Final Agreement”
and referenced Defendants’ consideration of an “original agreement” and an
“attached revised version.” See Exhibit B: attached to Plaintiff's Memorandum of
Law in Support of Plaintiff's Motion to Set Aside Memorandum of Settlement:
Email of April 13, 2020.

2
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 2 of 16
6. To Plaintiff's knowledge the Chairman has never signed the Memorandum.
7. Aside from arrangements for payment and voluntary dismissal conditions in
the above referenced matter, the agreed upon Memorandum included other
provisions/terms: denial of liability, Medicare lien certification; settlement terms to
be kept confidential, but subject to the Public Records Act; personnel file letter
substitution; payment by 1099; Defendant to provide neutral reference via human
resources; and the Memorandum is subject to approval by the Board at its first
available meeting. See Exhibit A: Memorandum.

8, Although the Memorandum included a statement regarding execution of a
general release, no discussion took place during mediation about the general
release (hereinafter “General Release”), the timeframe or deadline to execute, and
certainly no agreement of any specific general release terms. The scope of
discussion pertained to the current lawsuit (referred to in the Memorandum as “all
issues in this litigation”) and agreement that “parties shall execute a voluntary
dismissal with prejudice upon Plaintiff's receipt of the settlement proceeds.” See
Exhibit A: Memorandum.

9. On or about March 19, 2020, Plaintiff received an email with an attachment
which Plaintiff's now former attorney (hereinafter “former Counsel”) about the
aforementioned proposed General Release which was a document titled
CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE IN FULL” |

3
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 3 of 16

 
(hereinafter “Final Agreement”). This Final Agreement included more than thirty
(30) additional terms never discussed or agreed upon during mediation. See Exhibit
C attached to Plaintiff's Memorandum of Law in Support of Motion to Set Aside
Memorandum of Settlement: Email and Confidential Settlement Agreement and
Release in Full dated March 19, 2020.

10. Among terms included in the Final Agreement not discussed during
mediation were provisions covering the Older Worker’s Benefits Protection
Act/ADEA and highly unusual terms such as a waiver disallowing Plaintiff from
aiding in prosecution of any claim, suit or action brought against any Defendant or
Releasee; Defendants’ request that Plaintiff abide by their instructions for
complying with court ordered and/or by subpoena disclosure of settlement
agreement which dictates document production or testimony be done in camera
and under seal; strict confidentiality restrictions on Plaintiff's family and others
under penalty of cause of action, damages, and injunctive relief, a term seeking to
govern any remark by Plaintiff which could cause Defendants embarrassment, etc.
See Exhibit C.

11. While the scope of the Memorandum was limited to voluntary dismissal of
the above captioned case, the proposed Final Agreement included a “Release of

Defendants by Plaintiff’ which was more than a half-page long and encompassed

4
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 4 of 16

 
anything and everybody past, present, future, and forever, known and unknown,
etc. See Exhibit C.

12. Plaintiff, who was accompanied by her husband at mediation, was stunned
by the content of the document. Upon request for clarification, former Counsel
replied, “Please don’t get distracted by the fact that this Release has more
words...”

See Exhibit D attached to Plaintiff's Memorandum of Law in Support of Motion to
Set Aside Memorandum of Settlement: Email of 9:45 a.m. on March 23, 2020.

13. Due to the insertion of more than thirty (30) additional terms in the Final
Agreement not discussed or agreed to during mediation, and the fact that Plaintiff
did not agree to “an agreement to the agreement” which constitutes a counteroffer,
Plaintiff asserts and believes Defendants breached the covenant of good faith and
fair dealing.

14. After receiving the Final Agreement, from the onset of communications with
her now-former Counsel, Plaintiff articulated her position consistently and with
clarity and did not waiver in communicating her interpretation of Memorandum
terms and conditions as well as her willingness to abide by her understanding of
the agreement. In fact, in the early days of this discussion Plaintiff asked former
Counsel more than once about filing a Motion to Enforce the Memorandum. See
Exhibit D.

5

Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 5 of 16

 
15. Inthe course of these communications, Plaintiff posed questions regarding
Memorandum terms and conditions and received varying interpretations and
explanations of Memorandum terms and conditions from both her former Counsel
and Defendants’ Counsel. Due to these varying explanations and interpretations
provided to her, Plaintiff increasingly became aware all Parties were not in
agreement with the material terms of the Memorandum; thus, there was no meeting
of the minds,

16. In discussing and explaining the confusion about the Memorandum, e.g., .
timing and varying interpretations of its terms and conditions, Plaintiff's former
Counsel referenced assumptions, miscommunication, and weak Memorandum
language. See Exhibit E: attached to Plaintiff's Memorandum of Law in Support of
Motion to Set Aside Memorandum of Settlement: Emails of April 15, 2020 . Tn fact,
Counsel thrice described weak Memorandum language in referencing language
“poorly worded,” a “poor choice of language,” and language “poorly chosen, as a
result of a long stressful day for all involved...” See Exhibit E: attached to
Plaintiff's Memorandum of Law in Support of Motion to Set Aside Memorandum of
Settlement: Emails between Plaintiff and former counsel .

17. Further, the mediation Memorandum lacked specificity as follows: 1) The
Memorandum did not include a provision for a follow-up settlement agreement
(just a General Release). The nine (9) pages proposed follow-up settlement

6
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 6 of 16

 
agreement document contained terms never discussed during mediation. See
Exhibit C.

18. Defendants’ misrepresentation of the General Release as a “final agreement”
which introduces more than thirty (30) additional terms and conditions to the
Memorandum never discussed or agreed upon during mediation constitutes a
counteroffer, thus the Memorandum is not a complete agreement, thus making the
Memorandum voidable. See Exhibit A; Exhibit C.

19. Atno time after mediation and the signing of the Mediation Agreement was
Plaintiff's now-former Counsel, authorized, in writing or verbally, to agree to any
additional terms not discussed and/or agreed upon during mediation and not
approved by Plaintiff Nor was Plaintiffs former Counsel in any manner
authorized to act on Plaintiffs behalf to negotiate and agree to additional terms not
discussed and/or agreed to during mediation.

20. All Motions to Extend Deadlines were not applicable to the General Reicase
since the Memorandum had not indicated a deadline or timeframe for its execution.
See Lsxhibit A.

21. Defendants have breached the terms of the Memorandum in their failure to
timely execute payment under the terms of the Memorandum.

22. Defendants have breached the terms of the Memorandum for failure to draft
an acceptable General Release.

7
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 7 of 16
23. Defendants have breached the terms of the Memorandum by surreptitiously
inserting terms into the alleged Final Agreement not discussed and/or agreed to
during mediation.

24. Thus, since Defendants’ alleged Final Agreement contains terms and
provisions not discussed and/or agreed to during mediation, the Final Agreement
constitutes a counteroffer to the Memorandum, an agreement to the agreement, and
the Memorandum was not a complete agreement, thus making the Memorandum
void.

25. Thus, after weeks of Parties discussing varying interpretations of the terms
and conditions within the Memorandum, it is obvious the terms and conditions are
ambiguous at best, and there was no meeting of the minds.

26. On or about mid-April, Plaintiff emailed her former Counsel about Parties
to the Memorandum not being “on the same page,” and asked former Counsel
specifically to address various issues with Defendants. See Exhibit F attached to
Plaintiff's Memorandum of Law in Support of Motion to Set Aside Memorandum of
Settlement: Emails between Plaintiff and former Counsel dated April 22, 2020.

27. On or about April 29, 2020, former Counsel addressed issues with
Defendants via Email to clarify several important details: 1) “Your client has not
presented a document which constitutes a General Release.” 2) “While the MOS
stipulated payment within 14 days of Board of Trustees approval, there is no

8
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 8 of 16

 
deadline for my client to sign a general release in the MOS.” 3) “The MOS does
not include a term or any suggestion or reference to a Setthement Agreement or
other ‘Final Agreement,’ and my client has no obligation whatsoever related to this
type of document.” See Exhibit G attached to Plaintiff's Memorandum of Law in
support of Motion to Set Aside Memorandum of Settlement: Email of April 29,
2020.

28. On or about April 29 and 30, 2020, Plaintiff addressed a one very specific
issue with the inal Agreement and the manner in which Defendants interpreted
this particular term which could cause substantial harm and damage to Plaintiff. In
fact, if there had been any indication of Defendants’ intent as to this term during
mediation, Piaintiff would have never signed the Memorandum. See Exhibit H
attached to Plaintiff's Memorandum of in Support of Motion to Set Aside
Memorandum of Settlement: Emails of April 29 and April 30, 2020.

29, Hours after Plaintiff's email on or about April 29, 2020 describing how
Memorandum terms would cause damage and harm to Plaintif£, Plaintiff’s Counsel
received an email from Defendants’ Counsel indicating the mediator, Frank
Goldsmith, was holding a settlement check which he could release in exchange for
a signed General Release. See Exhibit I attached in Support of Motion to Set Aside

Memorandum of Settlement: Emails of April 29, 2020.

9
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 9 of 16

 
30. Since Plaintiffhad already discovered there was no meeting of the minds at
mediation and due to the potential for harm and damage to Plaintiff as well as the
Final Agreement constituting a counteroffer, and agreement to the agreement
containing more than thirty (30) additional terms not discussed in mediation, the
Final Agreement is moot.

31.  Onor about April 30, 2020, Plaintiff sent Counsel an email describing how
communications and actions of Parties following mediation demonstrated a failure
of Parties to agree to material terms, detailed a long list of concerns regarding
Counsel’s missteps, and notified Counsel that Plaintiff was considering termination
of his representation. Further it was clear that the Memorandum was not a
complete agreement.

32. In fact, communications and conduct of Parties is clear that the
Memorandum was an “agreement to later agree,” thus voiding the contract. For
example, weeks after mediation, Plaintiff's former Counsel stated in an email,
“The reason the 14 day language ended up being poorly worded is that, at
mediation, we all assumed we’d have a draft of the additional general release
document that everyone had agreed to and you may have even signed before the
Board even voted on approving the settlement...” See Exhibit J attached in support

of Motion to Set Aside Memorandum of Settlement: Email of April 15, 2020.

10
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 10 of 16

 
33. In the proceeding weeks settlement prospects became less hopeful, and in
anticipation of termination counsel by Plaintiff, Plaintiff corresponded with former
Counsel and office administration in order to clarify the account balance. Plaintiff
offered to pay the balance of her account as settlement payment was still pending.
See Exhibit D attached to Plaintiff's Memorandum of Law in support of Motion to
Set Aside Memorandum of Settlement: Email of March 24, 2020 and April 20,
2020.

34, Plaintiff's former Counsel suggested that Plaintiff seek additional legal
opinions. Plaintiff followed former Counsel’s recommendation. Unfortunately,
Plaintiff's efforts to gain additional legal opinions were hampered by Plaintiff's
former Counsel refusing to share Plaintiffs case file, including Discovery content
and how to obtain access to depositions.

35. In addition to seeking additional legal opinions, Plaintiff suggested returning
to mediation to hammer out agreed upon terms and conditions not discussed at the
initial mediation. These suggestions were not received affirmatively by Plaintiff's
counsel, but instead Plaintiff's former Counsel redirected discussion back to the
Final Agreement.

36. Defendants’ continued to send versions of the Final Agreement while not

credibly addressing Plaintiff's concerns with material terms and with no substantial

11
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 11 of 16

 
changes to the concerns Plaintiff expressed personally and through her former
Counsel.

37. On May 6, 2020, Plaintiff's primary healthcare provider expressed deep
concern regarding the toll the post-mediation ordeal was taking on Plaintiff.
Although Plaintiff was not in a position to succumb to the pressure, Plaintiff's
healthcare provider urged her to find a solution.

38. On or about May 14, 2020, former Counsel acknowledged his inappropriate
actions, which had been a source of unending duress since mid-March, and
apologized. See Exhibit K attached to Plaintiff's Memorandum of Law in support
of Motion to Set Aside Memorandum of Settlement: Email of May 14, 2020.

39. Onor about May 15, 2020, Plaintiff reported back to Counsel regarding
Piaintiff’s discussion with North Carolina Treasurer staff, licensed attorneys, and a
retired judge/licensed attorney. The consensus from those conversations was that
communications following mediation made it clear there was no meeting of minds
at mediation. None of the parties consulted believed that a judge would coerce
Plaintiff's acceptance of terms which she did not agree to at mediation. See Exhibit
K attached to Plaintiff's Memorandum of Law in support of Motion to Set Aside
Memorandum of Settlement: Email of May 15, 2020.

40. Although Plaintiffs former Counsel was aware of the detrimental effect of
his actions and the fact the Final Agreement did not reflect Plaintiff's agreement

12

Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 12 of 16

 
made in mediation and reflected in the Memorandum, and was not in Plaintiff's
best interest, Plaintiffs counsel continued his efforts to coerce Plaintiff to sign the
Final Agreement in an email communication on May 18, 2020. See Exhibit L
attached to Plaintiff's Memorandum of Law in support of Motion to Set Aside
Memorandum of Settlement: Email of May 18, 2020.

41, Plaintiff replied to former Counsel on or about May 18, 2020, indicating she
had reviewed communications between former Counsel and her covering the
timespan starting on or about March 19, 2020. While Plaintiff had often repeated
the same answers over and over, she instead instructed former Counsel to, “Go
back and review and stop trying to pressure me into some sort of ‘after the fact’
agreement.” See Exhibit K attached to Plaintiff's Memorandum of Law in support
of Motion to Set Aside Memorandum of Settlement: Email of May 18, 2020.

42. Among the communications Plaintiff was referencing for former Counsel to
review was an email from on or about March 23, 2020, when she stated it was
unacceptable for Defendants to use “future’’/forever type language in the Final
Agreement. Notably, the final draft of the Final Agreement received by Plaintiff
continued to reflect that language in spite of her many communications since mid-
March rejecting that language and reminding Defendants and her former Counsel
the scope of mediation only pertained to the current lawsuit and agreement that

parties would execute a voluntary dismissal following receipt of settlement

13

Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 13 of 16

 
proceeds. See Exhibit D attached to Plaintiff's Memorandum of Law in support of
Motion to Set Aside Memorandum of Settlement: Email of 3:02 p.m., March 23,
2020.

43, As of May 26, 2020 (as of the date of the filing of Plaintiff's Motion to Set
Aside the Memorandum of Settlement), there has been no meeting of the minds
between Plaintiff and her former Counsel, who have parted ways at Plaintiff's
request; there has been no meeting of the minds between Plaintiff and Defendants
as to the interpretation of Memorandum material terms and conditions terms; and
Defendants have not shown a willingness to consider solutions but instead have
displayed only a singular focus on their efforts to gain Plaintiffs approval for the
Final Agreement.

44, Plaintiff asserts the Final Agreement is an agreement to the agreement, thus
constitutes a counteroffer, the terms of the Memorandum are ambiguous, at best,
the Memorandum clearly is not a complete agreement, thus making the
Memorandum unenforceable and voidable.

45. Plaintiff asserts that based on the aforementioned it is clear there was no
meeting of the minds during mediation, thus the Memorandum is voidable.

46, Plaintiff further asserts that the Memorandum was never signed by the

Chairman, thus there is no agreement.

14

Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 14 of 16

 
47. Plaintiff asserts and believes Defendants’ breached the covenant of good
faith and fair dealing thus, Plaintiff respectfully submits her Motion to Set Aside
the Memorandum of Settlement, and respectfully requests the appropriate relief

from this Honorable Court.

Dated: May 26, 2020 KorurH yore’
Karén K. JonesPlaintiff In Pro Se
201 Fairforest Drive
Rutherfordton, NC 28139
(828) 429-0179

Kikjones@me.com

15
Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 15 of 16

 
CERTIFICATE OF SERVICE
The undersigned hereby certifies that on May 26, 2020, Plaintiff pro se filed the
foregoing Statement of Facts in Support of Motion to Set Aside Memorandum of Agreement on
the following Parties, in the following manner:
Via Certified Mail:
Matthew J. Gilley, Attorney for Defendants
Ford Harrison
100 Dunbar Street, Suite 300

Spartanburg, SC 29306

Born A Hore

Karen K. J ones, Plaintiff In Pro Se

16

Case 1:18-cv-00367-MR-WCM Document 29-1 Filed 05/26/20 Page 16 of 16

 
